Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 22 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for determining a pedestrian is associated with a pedestrian object in an environment comprising: receiving lidar data from one or more sensors associated with a vehicle; detecting, by a model and based at least in part on the lidar data, the pedestrian proximate to the vehicle, the pedestrian detection comprising a first bounding region; determining that the pedestrian is associated with the pedestrian object, the pedestrian object comprising a second bounding region; generating, based at least in part on the first bounding region and the second bounding region, a third bounding region, wherein the third bounding region encompasses the first bounding region and the second bounding region; and providing the first bounding region, the second bounding region, and the third bounding region to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 6 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for determining a pedestrian is associated with a pedestrian object in an environment, the system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions, that when executed by the one or more processors, cause the system to perform operations comprising: receiving data from one or more sensors associated with a vehicle; determining an observation associated with the data, wherein the observation is associated with a first object, the first object comprising a first bounding region; determining whether the first object is associated with a second object, the second object comprising a second bounding region; generating, based at least in part on the first bounding region and the second bounding region, a third bounding region, wherein the third bounding region encompasses the first bounding region and the second bounding region; and providing an indication of the first bounding region or an indication of the third bounding region with all other limitations in the claim(s) as defined by applicant.


Claims 16 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, one or more non-transitory computer-readable media storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations for determining a pedestrian is associated with a pedestrian object in an environment comprising: receiving data from one or more sensors associated with a vehicle; determining an observation associated with the data, wherein the observation is associated with a first object, the first object comprising a first bounding region; determining whether the first object is associated with a second object, the second object comprising a second bounding region; generating, based at least in part on the first bounding region and the second bounding region, a third bounding region, wherein the third bounding region encompasses the first bounding region and the second bounding region; and Serial No.: 16/726,042-5-AL Atty Docket No.: Z019-3155USLee & Hayes Atty/Agent: Dacheng Xieproviding an indication of the first bounding region or an indication of the third bounding region to at least one of a prediction component or a planning component of the vehicle for controlling the vehicle, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642